       Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 1 of 7




                       DECLARATION OF LAURA CHAMBERLIN

I, Laura Chamberlin, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

   1. I am employed by the U.S. Department of State as a Division Chief in the Education and
      Tourism Division, Office of Field Operations of the Visa Office, Bureau of Consular
      Affairs. The Field Operations Office supports and monitors visa operations at embassies
      and consulates around the world (commonly referred to as “posts”), provides updated
      guidance to our posts regarding changes in visa policy, and oversees the Visa Office’s
      web unit, which maintains visa-related content on CA’s public-facing website,
      travel.state.gov.

   2. In that capacity, I have knowledge regarding the State Department’s actions to implement
      the U.S. District Court’s Memorandum Opinion and Order dated September 4, 2020 and
      the Amended Order dated September 14, 2020 (collectively, the “PI Order”) in Gomez v.
      Trump, Case No. 20-cv-1907 (APM).

Development of Guidance for Consular Posts and the Public

   3. On Saturday, September 5, 2020, Department officials met to begin developing guidance
      to implement the PI Order for worldwide operations.

   4. On Monday, September 7, 2020 (Labor Day), the Director of the Office of Field
      Operations of the Visa Office sent an email blast to all embassies’ and consulates’
      consular sections informing them that a cable was forthcoming with guidance on the
      processing of diversity visa (DV) applications. The email also instructed any posts that
      normally process DV that are unable to do so in September 2020 to immediately notify
      the Kentucky Consular Center (KCC) and the Department so that they could notify any
      Plaintiffs who intended to process at those posts.

   5. On September 9, 2020, the Department sent a cable to all consular sections informing
      them about the PI Order and instructing them to make good-faith efforts to expeditiously
      process and adjudicate DV applications for DV-2020 by September 30, 2020. (The cable
      was supposed to transmit on September 8, but technical issues delayed its transmission
      until September 9.) The cable further explained that starting immediately, the processing
      of DV applicants takes precedent over all visa cases except unique emergency cases (i.e.,
      urgent health or humanitarian concerns, including those of children who lose visa
      eligibility when they turn 21 years of age) and Afghan and Iraqi Special Immigrant Visa
      cases that are subject to a different court order requiring the Department to give them
      priority in processing. The cable further instructed consular sections how to prioritize
      DV processing in accordance with the PI Order and that such prioritization could lead to
      consular sections having to cancel existing immigrant visa and non-immigrant visa
      appointments to schedule DV appointments.
       Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 2 of 7




   6. On September 9, 2020, the Department hosted a worldwide webinar for Department
      employees during which the Department underscored the urgency of prioritizing DV
      applications and responded to questions pertaining to the processing of DV applicants.

   7. On September 9, 2020, the Department released public guidance on its website notifying
      the public about the PI Order and stating that DV applicants may be processed in
      consular sections where local conditions and resources allow in accordance with a
      prioritization plan for processing consistent with the PI Order.

   8. In response to the Court’s Amended Order dated September 14, 2020, the Department
      updated its public guidance again on September 15 to strike references to the Regional
      COVID-19 Proclamations (9984, 9992, 9993, 9996, and 10041) in conjunction with DV
      processing, the subject of the Amended Order.

   9. On September 17, the Department issued another cable informing consular sections about
      the Amended Order dated September 14, 2020, and instructing them to schedule and
      process DV-2020 applicants (principals and derivatives) regardless of their current,
      future, or past physical presence in areas covered by regional COVID
      Proclamations. The cable further stated that consular sections should also review recent
      DV-2020 refusals, particularly those that were adjudicated between September 4 to
      September 15 that were refused solely due to regional COVID PPs and re-adjudicate
      consistent with this revised guidance.

   10. On September 17, 2020, the Department updated its public guidance again to make clear
       to the public that based on the PI Order “no DV-2020 applicants will be prevented from
       applying for or receiving a visa due to these regional COVID proclamations if otherwise
       eligible.”

Managing DV Scheduling Process

Staffing

   11. The Office of Field Operations, which is comprised of one Office Director, three
       Division Chiefs, and 24 visa analysts, divides responsibility regionally and functionally,
       with each visa analyst covering a given number of countries and functional topics, like
       DVs. Before September 4, there was one visa analyst and one Division Chief responsible
       for providing guidance to posts regarding DVs. Under the supervision of the Division
       Chief, that analyst’s job was to provide general oversight of the Department’s DV
       program, including operation of the lottery from entry to selection, and to respond to
       questions from consular officers adjudicating DV applications based on guidance in the
       Department’s Foreign Affairs Manual.

   12. Since September 4, 2020, a team of four visa analysts have worked full time, after hours,
       and over weekends on the DV portfolio to ensure compliance with the PI Order. To that
       end, they are in regular contact with consular sections to (1) gather information on
       consular sections’ operating capacity to identify which can process more cases as well as

                                               2
       Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 3 of 7




      those that are limited by resource constraints, local conditions, and/or health safety
      concerns stemming from the global pandemic; (2) gather information regarding
      scheduled interviews and adjudications; (3) answer questions from consular officers
      processing DV applications; and (4) investigate and resolve issues raised by Plaintiffs’
      counsel. The Office Director and all three Division Chiefs, including myself, have also
      worked afterhours and over weekends to provide guidance to consular officers
      adjudicating DV applications, to update outreach materials, and to coordinate with the
      KCC in determining how best to match consular sections’ capacity with applicants’
      scheduling needs.

Scheduling

   13. In the cable dated September 9, 2020, the Department instructed immigrant visa
       processing posts to cancel existing non-immigrant and immigrant visa appointments if
       necessary to grant sufficient appointments slots to DV applicants. The cable instructed
       consular sections to prioritize the Plaintiffs over other DV applicants. Consular sections
       accomplished this via email blasts to applicants who had scheduled via posts’ non-
       immigrant visa appointment systems, as well as by posting announcements on embassies’
       and consulates’ webpages. Consular staff contacted via phone or email all other
       immigrant visa applicants who did not have urgent appointments as defined in the cables.

   14. It is important to note that the Department does not have a central system for managing
       visa appointments. Appointments are managed on a post-by-post basis using systems
       that are not equipped for reporting scheduling information back to the Department for an
       individual applicant. The KCC’s system allows it to schedule and transfer a case to the
       relevant consular section. However, until a consular section uploads the case into the
       Immigrant Visa Operating system (IVO), there is no new information replicated to the
       consolidated consular database (CCD) via which staff in the Department’s headquarters
       can track a case’s progress. Moreover, IVO primarily tracks cases by case number rather
       than by individual applicants, and IVO does not populate adjudication records for
       derivative applicants associated with a case until after the case is transferred to post.

   15. Given that many consular sections, particularly those with the most limited resources or
       restrictive local conditions, are primarily teleworking due to COVID-19, and also
       because it is neither permissible nor possible to access IVO remotely, interim steps of re-
       scheduling appointments or communicating to Plaintiffs key information about
       documentary needs are being done remotely and via email or phone. Consular staff
       update information in IVO prior to an interview and that information replicates to the
       CCD, but this can happen at many different points in the life cycle of a DV application.
       For that reason, to comply with the PI Order, we had to devise a system from scratch for
       managing and monitoring the appointments, applicant contact, and case status for all
       Plaintiffs.

   16. On September 7, 2020, the Department created a master spreadsheet with the named
       Plaintiffs in the Gomez, Aker, Mohammed, and Fonjong cases. Department staff in the
       Visa Office and KCC have access to and update this document, providing current

                                                3
       Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 4 of 7




      tracking of the status of each case. Due to the inherent data gaps for the reasons already
      delineated, some information needed to keep the spreadsheet current is only available via
      communications with individual posts. With most of the consular sections operating in
      time zones that are six to sixteen hours ahead of Washington and variable staffing
      patterns mean that some information may not be available for as many as 24 hours. On
      September 8, 2020, government counsel forwarded that spreadsheet to Plaintiffs’ counsel
      requesting top three rank-ordered alternate posts for individual plaintiffs whose
      applications remain with the KCC, anticipating that some posts would not be able to
      accommodate the Plaintiffs. There were several large additions of entries as we received
      new names and case numbers from the attorneys, including on the evening of September
      11, 2020, a list of Plaintiffs’ names from the attorneys for the Mohammed and Fonjong
      Plaintiffs, and on Saturday, September 12, 2020, a list of Plaintiffs’ names from the
      attorneys for the Aker Plaintiffs. On the spreadsheet, KCC also tracked when applicants
      were scheduled so that KCC and the Department could monitor our progress.

   17. The Department also tracked consular sections’ capacity to process DVs and any
       limitations based on resource constraints, local conditions, and health and safety
       concerns. To that end, visa analysts regularly communicated with consular sections
       regarding local travel restrictions, staffing shortages, or any other factor that affected
       consular sections’ capacity so that the Visa Office and KCC could work together to
       determine where Plaintiffs’ who were unable to interview at their designated post could
       be scheduled or transferred.

   18. As of September 21, 2020, the Department has scheduled and transferred 423 of the 425
       diversity visa cases associated with Plaintiffs, including one case that was transferred to
       USCIS.

Post Capacity

   19. Under regular operating conditions, there are approximately 223 consular sections that
       adjudicate visa applications. See https://travel.state.gov/content/travel/en/us-visas/visa-
       information-resources/fees/visa-issuing-posts.html, (Last Accessed Sept. 21, 2020). Of
       the 223 consular sections that process visa applications, 136 process immigrant visa
       applications with posts such as Nairobi, Dakar, Ciudad Juarez, Johannesburg, and
       Guangzhou processing cases for a region or country. As a result of the COVID-19
       pandemic, all routine visa operations worldwide were suspended from March 20, 2020, to
       July 15, 2020, severely limited processing ability. American citizen services were
       consular sections’ and the Department’s top priority during that time. As of July 15,
       2020, consular sections have been authorized to resume processing in accordance with
       local conditions and resources. The pandemic and a safe but slow return to normal – only
       three posts in the world are at Phase Three during which all processing is authorized –
       have hobbled the Department’s ability to safely process visas.

   20. The Visa Office and KCC are in frequent contact to match consular sections’ capacity
       with applicants’ preferences, particularly for applicants who cannot be processed at their
       preferred post due to posts’ ability to accept them or applicants’ abilities to travel. For

                                                4
    Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 5 of 7




   example, the Visa Office found that the Embassies in Manama, Stockholm, Yaounde, and
   Zagreb can process more Plaintiffs than they have in their consular districts. Further,
   officers in Manama speak Arabic and an officer in Yaounde speaks Arabic and some
   Farsi. This has been useful in the effort to assist, for example, Afghan and Iranian
   citizens, since Embassy Kabul cannot presently process DVs, the Department has no
   diplomatic facilities in Iran, and Mission Turkey, an Iranian processing post, cannot
   accept anyone not already in the country due to local health and safety conditions.

21. Consular sections’ processing abilities change due to any number of reasons. With
    September 30 now fewer than 14 days away, local quarantine restrictions made many
    consular sections nonviable options for anyone not already in that country. The
    following posts cannot adjudicate DV applications at all due to various resource
    constraints, adverse local conditions, and/or health and safety concerns due to the
    COVID-19 pandemic: La Paz, Tashkent, Freetown, Rangoon, Kabul, Havana, and
    Baghdad. To illustrate the many variables involved in consular sections’ ability to
    process cases, Freetown does not currently have any consular officers at post; due to
    injuries sustained by U.S. diplomatic staff in Havana visa processing for Cuban
    immigrant visa applicants is presently taking place in a third country; Baghdad’s consular
    waiting room was rendered unusable after the December 19, 2019 Embassy attack; and
    Rangoon reported recent COVID cases among embassy staff that have led to mandatory
    100 percent telework while the embassy is cleaned and contacts are traced.

22. To varying degrees and in accordance with local constraints, all other consular sections
    that process immigrant visas are adjudicating DV applications. The amount of cases
    consular sections can process varies due to many factors including but not limited to local
    border closures, local quarantine requirements, COVID outbreaks, security issues,
    staffing issues, and panel physician limitations. Here are some more examples of posts
    that are experiencing such limitations:

      Argentina, Colombia, Japan, Paraguay, Peru, South Africa, and Uruguay are among
       post with borders closures to all but their citizens

      The United Arab Emirates and India are examples of places where the local
       governments require 14 days of quarantine on arrival.

      The Consulate General in Frankfurt is working to assist with overflow cases, but the
       German government only allows arrivals from EU member states.

      As noted, the Regional Security Officer and Medical Office at the Embassy and
       Consulates in Turkey have determined that local conditions are not sufficiently
       favorable to permit entry in consular sections to third country nationals or anyone not
       in Turkey for the prior 14 days. Such decisions related to post safety and security are
       made routinely by responsible officers serving at those posts.

      The Emergency Action Committees, an interagency and interoffice working group
       within a U.S. diplomatic mission responsible for addressing emergent safety and

                                             5
    Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 6 of 7




       security threats, in Bulgaria and Georgia have determined that local conditions
       require consular customers, just like new staff members arriving at post for work, to
       quarantine for 14 days upon entering the country.

      In Angola, there is currently no functioning lab to handle required medical tests. All
       tests have to be sent to Portugal, adding considerable processing time into the case.
       This is not unique to Angola, as Canadian posts have also reported that delays in the
       postal service have extended case timelines.

      In Macedonia, post’s only consular officer is on medical isolation due to close contact
       with another consular employee who tested positive with COVID-19. Post’s back-up
       consular officers have no experience processing immigrant visas and, therefore, are
       unable to processes DVs. Current post safety protocols as determined by post’s
       Emergency Action Committee only allow a total of seven consular applicants per day.
       Also, the lone panel physician in Macedonia has limited patients seeking medical
       exams to four per day. Panel physicians are not U.S. government employees.
       Consular sections have agreements with private practitioners who agree to provide
       medical examinations of visa applicants consistent with the Centers of Disease
       Control’s technical instructions.

23. On a daily basis, we assess consular sections’ capacity to process DV applications and to
    identify which ones can handle overflow case from other posts. On September 14, 2020,
    government counsel provided Plaintiffs’ counsel with a list of such posts and have
    continued to provide updates as the list changes because of resources and local
    circumstances. As of September 21, the following posts have been identified as overflow
    posts that can handle a limited number of DV applicants outside of their consular
    districts: Yerevan, Stockholm, Manama, Phenom Penh, Frankfurt (for people already in
    the EU), Lomé, Yaounde, and Zagreb.

Scheduling and Adjudication of Plaintiffs’ Cases

24. As of September 21, there were 422 cases transferred to consular sections with 958
    individual applicants associated with those 422 cases. Of those 422 cases, all but five
    had been interviewed or were scheduled for an interview. The Department continues to
    coordinate with our posts to find a post where the remaining five applicants would be
    able to make their diversity visa application.

25. As of September 21, consular officers issued visas to principal applicants in 122 of the
    425 cases.

26. As of September 21, consular officers refused visas in 128 of those 425 cases. None of
    those refusals was under Presidential Proclamation 10014 or under the COVID-19
    Regional Proclamations (9984, 9992, 9993, 9996, and 10041).

27. Note the Department began its hand count for these statistics at the beginning of the day
    on Monday, September 21, in Washington. As visa processing is happening at all hours

                                             6
       Case 1:20-cv-01419-APM Document 136-1 Filed 09/21/20 Page 7 of 7




       of the day around the world, we cannot get a “clean” count as case statuses are always
       changing.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct to the best of my knowledge.

                                      _/s/ Laura Chamberlin___________________________
       September 21, 2020             Laura Chamberlin, Division Chief
                                      Education and Tourism Division
                                      Office of Field Operations, Visa Office
                                      Bureau of Consular Affairs
                                      United States Department of State




                                                 7
